Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: in line 1 “w” should be deleted because it appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. Pub. No. US 2017/0357292 A1 [Cho].
1.  Cho discloses an Information Handling System (IHS) [Fig. 7] comprising: a display screen that is foldable [Fig. 7(a)]; a logic unit configured via firmware instructions to determine an angle at which the display screen is folded [¶ 12]; and a processor configured via software instructions [¶ 271] to: detect a change in the angle at which the display screen is folded [¶¶ 172-173 where activation occurs]; based on the changed angle of the folded display screen, determine a first width along the fold in the display screen [Fig. 19 width shown], wherein content displayed in the first width of the display screen is distorted due to the fold [¶ 235 where at the closed angle it is distorted]; and display a gap of the first width along the fold of the display screen [gap where content is displayed], wherein first and second portions of the display screen are separated by the displayed gap [as shown generally].
2.  Cho discloses wherein the foldable display screen is folded along a hinge of the IHS [Fig. 19(b) central hinge as shown] 

4.  Cho discloses wherein the width of the gap is determined based at least in part on an angle at which the display screen is folded [¶¶ 172-173]. 
5.  Cho discloses wherein the width of the gap is further determined based on a physical posture of the IHS [where the posture is determined by angle].  
6.  Cho discloses wherein the physical posture of the IHS is determined based on detected movement of the IHS [Fig. 19 movement of sides of device about hinge]. 
7.  Cho discloses wherein the physical posture of the IHS is determined based on detected orientation of the IHS [where closed and open states are considered an orientation]. 
8.  Cho discloses wherein the width of the gap is determined to be zero based on the posture of the IHS and the angle of the fold indicating that no separation is required between the first and second screen portions [¶ 173 when closed].
9.  Cho discloses a method for display content on a foldable display screen of an IHS (Information Handling System) [¶ 188], the method comprising: detecting a change in the angle at which the display screen is folded [¶¶ 172-173]; based on the changed angle of the folded display screen, determining a first width along the fold in the display screen, wherein content displayed in the first width of the display screen is distorted due to the fold [¶ 235]; and displaying a gap of the first width along the fold of the display screen [gap where content is displayed], wherein first and second portions of the display screen are separated by the displayed gap [Fig. 19 as shown generally]. 
10.  Cho discloses wherein the foldable display screen is folded along a hinge of the IHS [Fig. 19(b) central hinge as shown]. 
11.  Cho discloses wherein the gap of the first width is displayed along the hinge of the IHS [Fig. 19(b) gap containing content 1910].

13.  Cho discloses wherein the width of the gap is further determined based on a physical posture of the IHS [where the posture is determined by angle]. 
14.  Cho discloses wherein the physical posture of the IHS is determined based on detected movement of the IHS [Fig. 19 movement of sides about the hinge]. 
 	15.  Cho discloses wherein the physical posture of the IHS is determined based on detected orientation of the IHS [where closed and open states are considered an orientation]. 	
16.  The method of claim 13, wherein the width of the gap is determined to be zero based on the posture of the IHS and the angle of the fold indicating that no separation is required between the first and second screen portions [¶ 173 when closed].
17.  Cho discloses computer-readable storage device of an IHS (Information Handling System) comprising a foldable display screen, wherein the storage device includes program instructions stored thereon that, upon execution by one or more processors, cause the one or more processors to [¶ 271]: detect a change in the angle at which the display screen is folded [¶ 172-173]; based on the changed angle of the folded display screen, determine a first width along the fold in the display screen, wherein content displayed in the first width of the display screen is distorted due to the fold [¶ 235]; and display a gap of the first width along the fold of the display screen [gap where content is displayed], wherein first and second portions of the display screen are separated by the displayed gap [Fig. 19 as shown generally].
18.  Cho discloses wherein the foldable display screen is folded along a hinge of the IHS [Fig. 19(b) central hinge as shown]. 
19.  Cho discloses wherein the gap of the first width is displayed along the hinge of the IHS [Fig. 19(b) gap containing content portion]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694